Exhibit 10.1

SEACUBE CONTAINER LEASING LTD.

KEY EMPLOYEE SEVERANCE PLAN

SeaCube Container Leasing Ltd., a Bermuda exempted company (the “Company”)
hereby adopts the SeaCube Container Leasing Ltd. Key Employee Severance Plan
(the “Plan”), effective as of January 18, 2013 (the “Effective Date”), for the
benefit of certain key employees of the Company Group (defined below), on the
terms and conditions hereinafter stated. The Plan, as set forth herein, is
intended to help retain qualified employees, maintain a stable work environment
and provide economic security to eligible employees in the event of certain
terminations of employment following a Change in Control (defined below). The
Plan, as a “severance pay arrangement” within the meaning of Section 3(2)(B)(i)
of ERISA, is intended to be excepted from the definitions of “employee pension
benefit plan” and “pension plan” set forth under Section 3(2) of ERISA, and is
intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations §2510.3-2(b).

SECTION 1. DEFINITIONS. As hereinafter used:

1.1 “Affiliate” means any Person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company. An entity shall be deemed an Affiliate for purposes of this
definition only for such periods as the requisite ownership or control
relationship is maintained.

1.2 “Base Salary” means the Eligible Employee’s annual base salary in effect
immediately preceding the Severance Date.

1.3 “Board” means the Board of Directors of the Company.

1.4 “Cause” means (i) the Eligible Employee commits any act of fraud,
intentional misrepresentation or serious misconduct in connection with the
business of the Company or any Affiliate, including, but not limited to,
falsifying any documents or agreements (regardless of form); (ii) the Eligible
Employee materially violates any rule or policy of the Company or any Affiliate
(A) for which violation an employee may be terminated pursuant to the written
policies of the Company or any Affiliate reasonably applicable to such an
employee, (B) which violation results in material damage to the Company or any
Affiliate or (C) which, after written notice to do so, the Eligible Employee
fails to correct within a reasonable time; (iii) other than solely due to
Disability, the Eligible Employee willfully breaches or habitually neglects any
material aspect of the Eligible Employee’s duties assigned to the Eligible
Employee by the Company or any Affiliate, which assignment was reasonable in
light of the Eligible Employee’s position with the Company Group (all of the
foregoing duties, “Duties”); (iv) other than solely due to Disability, the
Eligible Employee fails, after written notice, adequately to perform any Duties
and such failure is reasonably likely to have a material adverse impact upon the
Company or any Affiliate or the operations of any of them; provided, that, for
purposes of this clause (iv), such a material adverse impact will be solely
determined with reference to the Eligible Employee’s Duties and annual
compensation; (v) the Eligible Employee materially fails to comply with a
direction from the Chief Executive Officer of the Company, the Board or the



--------------------------------------------------------------------------------

board of directors of any Affiliate with respect to a material matter, which
direction was reasonable in light of the Eligible Employee’s position with the
Company or any Affiliate; (vi) while employed by or providing services to the
Company or any Affiliate, and without the written approval of the Board, the
Eligible Employee performs services for any other corporation or person which
competes with the Company Group, or otherwise violates any restrictive covenants
contained in any agreement between the Company or any of any Affiliate;
(vii) the Eligible Employee’s indictment, conviction, or entering a plea of
guilty or nolo contendere to, a felony (other than a traffic or moving
violation) or any crime involving dishonesty; (viii) the Eligible Employee
engages in any other action that may result in termination of an employee for
cause pursuant to any generally applied standard, of which standard the Eligible
Employee knew or reasonably should have known, adopted in good faith by the
Board or the board of directors of any Subsidiary from time to time but prior to
such action or condition; or (ix) the Eligible Employee willfully breaches his
fiduciary duties as a director of the Company Group.

1.5 “Change in Control” shall have the meaning ascribed to it in the Company’s
2010 Omnibus Equity Incentive Plan.

1.6 “COBRA” means the group health continuation requirements of Section 4980B of
the Code.

1.7 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.8 “Company” means SeaCube Container Leasing Ltd., a Bermuda exempted company,
or any successor thereto.

1.9 “Company Group” means the Company and its Subsidiaries.

1.10 “Disability” means the Eligible Employee (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan, or
disability plan, covering employees of the Company or any Affiliate.

1.11 “Effective Date” means January 18, 2013.

1.12 “Effective Period” means the period commencing on the date of a Change in
Control and ending on the second anniversary of such date.

1.13 “Eligible Employee” means any full-time employee of the Company Group who
is employed at the time of the Change in Control and is designated as a
participant in the Plan by the Plan Administrator (as set forth on Exhibit A
hereto), other than any such employee who has separated employment from the
Company Group or has given or received notice of termination of employment prior
to the Change in Control.

 

2



--------------------------------------------------------------------------------

1.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.16 “Excise Tax” means the excise tax imposed by Section 4999 of the Code, or
any successor provision thereto, or any similar tax imposed by state or local
law, or any interest or penalties with respect to such excise tax.

1.17 “Good Reason” means if the Eligible Employee resigns as an employee of the
Company Group following the sixtieth (60th) day after the occurrence of any of
the following events, which has not been cured within thirty (30) days of the
Eligible Employee providing written notice of such event(s) to the Company
Group:

(a) a material reduction in the Eligible Employee’s title or job
responsibilities; provided, that merely no longer serving as an officer of a
public company shall not be deemed a material reduction; or

(b) the failure by the Company to pay the Eligible Employee the base salary or
performance bonus when required to be so paid; or

(c) a material reduction in the Eligible Employee’s base salary; or

(d) a relocation of the Eligible Employee’s principal place of work to a
location more than thirty-five (35) miles away from the location of the Eligible
Employee’s principal place of work immediately prior to such resignation by the
Eligible Employee.

1.18 “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company Group, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company Group, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of shares of the Company.

1.19 “Plan” means the SeaCube Container Leasing Ltd. Key Employee Severance
Plan, as set forth herein, and as it may be amended from time to time.

1.20 “Plan Administrator” means the Compensation Committee of the Board or such
other Person or Persons appointed from time to time by the Compensation
Committee of the Board to administer the Plan.

1.21 “Prior Annual Bonus” shall have the meaning set forth in Section 1.22
hereof.

1.22 “Pro Rata Annual Bonus” means a pro rata bonus equal to the amount of the
applicable Eligible Employee’s annual bonus (including the fair market value of
shares of Company restricted stock) paid in respect of the year immediately
preceding the year in which

 

3



--------------------------------------------------------------------------------

the Severance Event occurs (the “Prior Annual Bonus”), multiplied by a fraction,
the numerator of which is the number of calendar days in such year that the
Eligible Employee was employed by the Company Group and the denominator of which
is three hundred sixty-five (365).

1.23 “Release” shall have the meaning set forth in Section 3.1 hereof.

1.24 “Severance Event” means (a) the involuntary termination of an Eligible
Employee’s employment by the Company Group, other than for Cause, death or
Disability or (b) a termination of an Eligible Employee’s employment by the
Eligible Employee for Good Reason, in each case, following the Effective Date
and during the Effective Period.

1.25 “Severance Date” means the date on which an Eligible Employee incurs a
Severance Event.

1.26 “Severance Payments” shall have the meaning set forth in Section 3.1
hereof.

1.27 “Subsidiary” means, with respect to the Company, as of any date of
determination, any other Person as to which the Company owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person. An entity shall be deemed a Subsidiary
for purposes of this definition only for such periods as the requisite ownership
or control relationship is maintained.

1.28 “Tier 1 Employee” means any Eligible Employee designated by the Plan
Administrator as a Tier 1 Employee (as set forth on Exhibit A hereto).

1.29 “Tier 2 Employee” means any Eligible Employee designated by the Plan
Administrator as a Tier 2 Employee (as set forth on Exhibit A hereto).

1.30 “Tier 3 Employee” means any Eligible Employee designated by the Plan
Administrator as a Tier 3 Employee (as set forth on Exhibit A hereto).

SECTION 2. NOTICE. Each Eligible Employee’s employment may be terminated by
either party giving sixty (60) days advance written notice of termination to the
other; provided, however, that the Company may, in its sole discretion, pay Base
Salary in lieu of any such notice of termination given by the Company.

SECTION 3. SEVERANCE BENEFITS.

3.1 Generally. Subject to Section 3.9 hereof, if an Eligible Employee incurs a
Severance Event during the Effective Period, the Eligible Employee shall,
following the Eligible Employee’s execution and non-revocation of (and the
expiration of any applicable revocation period in respect of) a separation
agreement and release of claims (a “Release”) substantially in the form attached
as Exhibit B hereto within forty-five (45) days following the Severance Date (or
such longer period as may be required by applicable law for the effectiveness of
the release), be entitled to receive the severance payments and benefits
pursuant to the applicable provisions of Section 3 of this Plan (the “Severance
Payments”). The Severance Payments shall be paid in a

 

4



--------------------------------------------------------------------------------

lump sum within sixty (60) days following the Severance Date, provided that, to
the extent required to avoid any penalties under Section 409A of the Code
(“Section 409A”), if the sixty (60) day period referenced above begins in one
taxable year and ends in the subsequent taxable year, the Severance Payments
shall in all events be made in the subsequent taxable year.

3.2 Payment of Accrued Obligations. Subject to Section 3.9 hereof, the Company
shall pay to each Eligible Employee who incurs a Severance Event a lump sum
payment in cash, as soon as practicable in accordance with the Company’s regular
payroll practices and applicable law, but no later than ten (10) days after the
Severance Date, equal to the sum of (a) the Eligible Employee’s accrued but
unpaid Base Salary and any accrued but unused vacation time through the
Severance Date, and (b) the Eligible Employee’s annual bonus earned for the
fiscal year preceding the year in which the Severance Date occurs (including the
fair market value of shares of Company restricted stock) if such bonus has not
been paid as of the Severance Date.

3.3 Tier 1 Employees. Subject to Sections 3.1, 3.9 and 5 hereof, each Tier 1
Employee who incurs a Severance Event during the Effective Period shall be
entitled to a cash lump sum payment equal to the sum of (i) two times (2x) the
sum of (A) the Tier 1 Employee’s Base Salary and (B) the cash portion of the
Tier 1 Employee’s Prior Annual Bonus, and (ii) the Tier 1 Employee’s Pro Rata
Annual Bonus.

3.4 Tier 2 Employees. Subject to Sections 3.1, 3.9 and 5 hereof, each Tier 2
Employee who incurs a Severance Event during the Effective Period shall be
entitled to a cash lump sum payment equal to the sum of (i) one and a half times
(1.5x) the sum of (A) the Tier 2 Employee’s Base Salary and (B) the cash portion
of the Tier 2 Employee’s Prior Annual Bonus, and (ii) the Tier 2 Employee’s Pro
Rata Annual Bonus.

3.5 Tier 3 Employees. Subject to Sections 3.1, 3.9 and 5 hereof, each Tier 3
Employee who incurs a Severance Event during the Effective Period shall be
entitled to a cash lump sum payment equal to the sum of (i) the Tier 3
Employee’s Base Salary, (ii) the cash portion of the Tier 3 Employee’s Prior
Annual Bonus and (iii) the Tier 3 Employee’s Pro Rata Annual Bonus.

3.6 Benefit Continuation. Subject to Section 3.9 hereof, in the case of each
Eligible Employee who incurs a Severance Event during the Effective Period, the
Company shall pay to such Eligible Employee who elects COBRA coverage, a lump
sum cash payment equal to the premium cost for the Eligible Employee and, where
applicable, the Eligible Employee’s spouse and dependents, to participate in the
Company Group’s medical, dental and vision coverage for the Effective Period had
the Eligible Employee remained employed, based on rates in effect as of the date
of the Severance Event.

3.7 Acceleration of Restricted Share Awards. Notwithstanding anything in the
Plan or any other Company Group plan, arrangement or agreement to the contrary:

(a) Each Eligible Employee who incurs a Severance Event during the Effective
Period shall immediately on the Severance Date become fully vested in all
outstanding restricted shares that were unvested prior to the Severance Date.

 

5



--------------------------------------------------------------------------------

(b) In the event that the Change in Control occurs and either (i) the
outstanding restricted shares are not assumed, converted or replaced in
connection with the Change in Control or (ii) immediately after the Change in
Control, neither the Company’s nor its successor’s or parent’s shares are listed
on the New York Stock Exchange or Nasdaq, each Eligible Employee shall
immediately on the date of the Change in Control become fully vested in all
outstanding restricted shares held by the Eligible Employee immediately prior to
the Change in Control.

3.8 Offset of Severance Payments and Other Benefits. If the Company Group is
obligated by any agreement, severance policy, or other policy, plan, program or
applicable law to pay to an Eligible Employee severance pay, a termination
indemnity, notice pay, or the like, then, any Severance Payments and other
benefits payable under Section 3 hereof shall be reduced to the extent permitted
by Section 409A by the amount of such Eligible Employee’s severance pay,
termination indemnity, notice pay or the like, as applicable, except that the
Severance Payments and other benefits payable under Section 3 hereof shall not
be reduced by the amount of notice pay or pay in lieu of notice provided for in
Section 2 hereof.

3.9 Section 409A. It is intended that payments and benefits under this Plan
comply with Section 409A, to the extent subject thereto, and accordingly, to the
maximum extent permitted, the Plan shall be interpreted and administered to be
in compliance therewith. Notwithstanding anything contained herein to the
contrary, an Eligible Employee shall not be considered to have terminated
employment with the Company Group for purposes of any payments under the Plan
which are subject to Section 409A until the Eligible Employee has incurred a
“separation from service” from the Company Group within the meaning of
Section 409A. Each amount to be paid or benefit to be provided under the Plan
shall be construed as a separate identified payment for purposes of
Section 409A. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the Plan during the six-month period immediately following the Eligible
Employee’s separation from service shall instead be paid on the first business
day after the date that is six (6) months following your separation from service
(or, if earlier, the Eligible Employee’s date of death). To the extent required
to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to the Eligible Employee under the Plan shall be paid to the
Eligible Employee on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in kind benefits provided to the Eligible Employee) during
one year may not affect amounts reimbursable or provided in any subsequent year.
The Company Group makes no representation that any or all of the payments
described in the Plan will be exempt from or comply with Section 409A and makes
no undertaking to preclude Section 409A from applying to any such payment. To
the extent that any amount payable under an Eligible Employee’s employment
agreement, if any, as in effect on the Effective Date of the Plan constitutes
deferred compensation under Section 409A of the Code, such portion of the
Severance Payments shall instead be paid in the form provided for in the
Eligible Employee’s employment agreement.

 

6



--------------------------------------------------------------------------------

SECTION 4. PLAN ADMINISTRATION.

4.1 The Plan Administrator shall administer the Plan and may interpret the Plan,
prescribe, amend and rescind rules and regulations under the Plan and make all
other determinations necessary or advisable for the administration of the Plan,
subject to all of the provisions of the Plan. Any reasonable determination made
in good faith by the Plan Administrator in carrying out, administering or
construing the Plan shall be final and binding for all purposes and upon all
interested persons and their respective heirs, successors, and legal
representatives.

4.2 The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

4.3 The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Company.

4.4 In no event shall the Plan Administrator be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan. The Plan Administrator shall be indemnified and held harmless by the
Company against any cost or expense (including counsel fees) reasonably incurred
by the Plan Administrator or liability (including any sum paid in settlement of
a claim with the approval of the Company) arising out of any act or omission to
act in connection with this Plan, unless arising out of the Plan Administrator’s
own fraud or bad faith. Such indemnification shall be in addition to any rights
of indemnification the Plan Administrator may have as an officer or director or
otherwise under the bylaws of the Company.

SECTION 5. RESTRICTIVE COVENANTS. During the period of the Eligible Employee’s
employment with the Company Group, the Eligible Employee has had access to
secret and confidential information, knowledge or data relating to the Company
or any Affiliate, and their respective businesses, and has met and developed
relationships with potential and existing suppliers, financing sources, clients,
customers and employees of the Company or any Affiliate. In light of the
foregoing:

5.1 Noncompetition; Nonsolicitation. During the period of the Eligible
Employee’s employment with the Company Group and the Restrictive Period (as
defined in Exhibit A hereof), the Eligible Employee shall not:

(a) Directly or indirectly (whether as principal, agent, independent contractor,
partner, member, manager, officer, director or otherwise) own, manage, operate,
control, participate in, perform services for, make any investment in or
otherwise carry on, any business that is competitive with any business engaged
in or conducted by the Company or any Affiliate, or any business that the
Company or any Affiliate proposes to engage in or conduct, at such time,
including the business of owning, leasing (as lessor, sublessor, lessee or
sublessee) or managing container ships, shipping containers or intermodal
chassis; or

 

7



--------------------------------------------------------------------------------

(b) Directly or indirectly, engage in the recruiting, soliciting or inducing of
any nonclerical employee or employees of the Company or any Affiliate to
terminate their employment with, or otherwise cease their relationship with, the
Company or any Affiliate, or in hiring or assisting another person or entity to
hire any nonclerical employee of the Company or any Affiliate, or any person who
within six (6) months before had been a nonclerical employee of the Company or
any Affiliate and were recruited or solicited for such employment or other
retention while an employee of the Company Group (other than any of the
foregoing activities engaged in with the prior written approval of the
applicable member of the Company Group); or

(c) Directly or indirectly, solicit, induce or encourage or attempt to persuade
any agent, supplier or customer of the Company or any Affiliate to terminate
such agency or business relationship;

Nothing contained in this Plan shall limit or otherwise affect the ability of
the Eligible Employee to own not more than 1.0% of the outstanding capital stock
of any entity that is engaged in a business competitive with the Company Group,
provided that such investment is a passive investment and such Eligible Employee
is not directly or indirectly involved in the management or operation of such
business or otherwise providing consulting services to such business. In the
event of a Passive Investment Correction (as defined in Exhibit A hereof), the
Company Group will not seek relief for violation of this 1.0% limitation.

5.2 Disparaging Comments. During the period of the Eligible Employee’s
employment with the Company Group and thereafter, the Eligible Employee shall
not make any disparaging or defamatory comments regarding the Company Group or,
after termination of his or her employment relationship with the Company Group,
make any comments concerning any aspect of the termination of their
relationship. The obligations of the Eligible Employee under this Section 5.2
shall not apply to disclosures required by applicable law, regulation or order
of any court or governmental agency.

5.3 Confidentiality. During the period of the Eligible Employee’s employment
with the Company Group and thereafter, the Eligible Employee shall hold and keep
confidential all secret and confidential information, knowledge or data relating
to the Company Group, and their respective businesses, including any
confidential information as to customers of the Company Group (i) obtained by
the Eligible Employee during employment by the Company Group and (ii) not
otherwise public knowledge or known within the applicable industry (the
“Confidential Information”). The Eligible Employee shall not, without prior
written consent of the Company, unless compelled pursuant to the order of a
court or other governmental or legal body having jurisdiction over such matter,
communicate or divulge any Confidential Information to anyone other than the
Company and those designated by it. In the event the Eligible Employee is
compelled by order of a court or other governmental or legal body to communicate
or divulge any such Confidential Information to anyone other than the foregoing,
the Eligible Employee will promptly notify the Company of any such order and
will cooperate fully with the Company in protecting such Confidential
Information to the extent possible under applicable

 

8



--------------------------------------------------------------------------------

law. Upon termination of employment with the Company Group, or at any time as
the Company may request, the Eligible Employee will promptly deliver to the
Company, as requested, all documents (whether prepared by the Company, any
Affiliate, the Eligible Employee or a third party) relating to the Company, any
Affiliate or any of their businesses or property which the Eligible Employee may
possess or have under the Eligible Employee’s direction or control other than
documents provided to the Eligible Employee as a participant in any employee
benefit plan, policy or program of the Company or any agreement by and between
the Eligible Employee and the Company Group with regard to the Eligible
Employee’s employment or severance.

5.4 Blue Penciling. In the event that a court of competent jurisdiction
determines that any provision of Section 5 hereof or the application thereof is
unenforceable in whole or in part, the Company and the Eligible Employee agree
that said court, in making such determination, shall have the power to reduce
the duration and scope of such provision to the extent necessary to make it
enforceable, and that the provision in its reduced form shall be valid and
enforceable to the fullest extent permitted by law.

 

9



--------------------------------------------------------------------------------

SECTION 6. SECTION 280G. Notwithstanding anything in the Plan or any other plan
or agreement to the contrary, in the event that any payment or benefit received
or to be received by an Eligible Employee (whether pursuant to the terms of the
Plan or any other plan, arrangement or agreement) (all such payments and
benefits, the “Total Payments”) would not be deductible (in whole or in part) by
the member of the Company Group making such payment or providing such benefits
as a result of Section 280G of the Code, then, to the extent necessary to make
such portion of the Total Payments deductible, the portion of the Total Payments
that do not constitute deferred compensation within the meaning of Section 409A
shall first be reduced (if necessary, to zero), and all other Total Payments
shall thereafter be reduced (if necessary, to zero) with cash payments being
reduced before non-cash payments, and payments to be paid last being reduced
first, but only if (i) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Eligible Employee would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).

SECTION 7. PLAN MODIFICATION OR TERMINATION. The Plan may not be terminated
during the Effective Period. The Plan may be amended by the Board at any time;
provided, however, that during the Effective Period, the Plan may not be amended
if such amendment would in any manner be adverse to the interests of any
Eligible Employee without the consent of the affected Eligible Employee, except
that, notwithstanding the foregoing, the Plan Administrator may amend the Plan
at any time and in any manner necessary to comply with applicable law,
including, but not limited to Section 409A. For the avoidance of doubt, (i) any
action taken by the Company Group or the Plan Administrator during the Effective
Period to cause an Eligible Employee to no longer be designated as such or to
decrease the payments or benefits for which an Eligible Employee is eligible,
and (ii) any amendment to this Section 7 during the Effective Period shall be
treated as an amendment to the Plan which is adverse to the interests of any
Eligible Employee.

SECTION 8. GENERAL PROVISIONS.

8.1 Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Eligible Employee under the Plan shall be liable for,
or subject to, any obligation or liability of such Eligible Employee. When a
payment is due under this Plan to a severed employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

8.2 Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Company Group, and all Eligible Employees
shall remain subject to discharge to the same extent as if the Plan had never
been adopted.

 

10



--------------------------------------------------------------------------------

8.3 If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

8.4 This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Eligible Employee, present and future, and any successor to the Company. If a
severed employee shall die, all accrued but unpaid amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executor, personal representative or administrators of the severed employee’s
estate.

8.5 The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

8.6 The Plan shall not be required to be funded unless such funding is
authorized by the Board. Regardless of whether the Plan is funded, no Eligible
Employee shall have any right to, or interest in, any assets of any Company
which may be applied by the Company to the payment of benefits or other rights
under this Plan.

8.7 All notices or other communications under this Plan shall be given in
writing and shall be deemed duly given and received on the third full business
day following the day of the mailing thereof by registered or certified mail or
when delivered personally or sent by facsimile transmission as follows:

(a) if to the Eligible Employee, at the address of the Eligible Employee in the
Company Group’s personnel records;

(b) if to the Company Group, at:

SeaCube Container Leasing Ltd.

1 Maynard Drive

Park Ridge, NJ 07656

Attention: General Counsel

8.8 This Plan shall be construed and enforced according to the laws of the State
of Delaware to the extent not preempted by federal law or other applicable local
law, which shall otherwise control.

8.9 All benefits hereunder shall be reduced by applicable tax withholding and
shall be subject to applicable tax reporting, as determined by the Plan
Administrator, or as required by applicable law.

 

11



--------------------------------------------------------------------------------

8.10 In the event that an Eligible Employee breaches Section 5 hereof, the
Company shall be entitled, in addition to any other rights and remedies, to
cease making any payments to the Eligible Employee under the Plan, and the
Eligible Employee shall be obligated to repay any amounts already paid to
pursuant to the Plan. Due to the fact that damages to the Company Group will be
difficult to ascertain and remedies at law to the Company Group will be
inadequate and for other reasons, the Company Group will be irreparably damaged
in the event that the obligations of Eligible Employees under Section 5 hereof
are not specifically enforced. Accordingly, in the event of a breach or
threatened breach of the terms of Section 5 hereof, the Company Group shall, in
addition to all other rights and remedies, be entitled (without any bond or
other security being required) to a temporary and/or permanent injunction,
without showing any actual damage or that monetary damages would not provide an
adequate remedy, and/or a decree for specific performance, in accordance with
the provisions hereof.

SECTION 9. CLAIMS, INQUIRIES, APPEALS.

9.1 Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing, as follows:

Plan Administrator

1 Maynard Drive

Park Ridge, NJ 07656

Attention: General Counsel

9.2 Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure.

This written notice will be given to the employee within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
his or her decision on the application. If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied. The applicant will then be permitted
to appeal the denial in accordance with the Review Procedure described below.

9.3 Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within sixty (60) days after the application
is denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing

 

12



--------------------------------------------------------------------------------

a request for a review and submit written comments, documents, records and other
information relating to the claim. A request for a review shall be in writing
and shall be addressed to:

Plan Administrator

1 Maynard Drive

Park Ridge, NJ 07656

Attention: General Counsel

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.

9.4 Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. The Plan Administrator will give
prompt, written notice of his or her decision to the applicant. In the event
that the Plan Administrator confirms the denial of the application for benefits
in whole or in part, the notice will outline, in a manner calculated to be
understood by the applicant, the specific Plan provisions upon which the
decision is based. If written notice of the Plan Administrator’s decision is not
given to the applicant within the time prescribed in this Section 9.4 the
application will be deemed denied on review.

9.5 Rules and Procedures. The Plan Administrator may establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.

9.6 Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 9.1 above, (ii) has been
notified by the Plan Administrator that the application is denied (or the
application is deemed denied due to the Plan Administrator’s failure to act on
it within the established time period), (iii) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 9.3 above and (iv) has been notified in writing that the Plan
Administrator has denied the appeal (or the appeal is deemed to be denied due to
the Plan Administrator’s failure to take any action on the claim within the time
prescribed by Section 9.4 above).

SECTION 10. EFFECTIVENESS OF PLAN.

10.1 The effectiveness of this Plan is contingent upon the occurrence of a
Change in Control by December 31, 2013. If for any reason the Change in Control
does not occur on or prior to December 31, 2013, this Plan shall be null and
void and of no force and effect.

 

13